                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  (at Lexington)

 PAUL LEE CARTER, JR.,                        )
                                              )
        Plaintiff,                            )      Civil Action No. 5: 19-404-DCR
                                              )
 v.
                                              )
                                              )
 UNITED STATES DISTRICT COURT
                                              )       MEMORANDUM OPINION
 FOR THE EASTERN DISTRICT OF
                                              )           AND ORDER
 KENTUCKY,
                                              )
                                              )
        Defendant.
                                              )

                                   *** *** *** ***
       Paul Lee Carter, Jr., is a resident of Lexington, Kentucky. Proceeding without an

attorney, Carter has filed a handwritten Complaint along with numerous attached

documents [Record No. 1], as well as a motion for leave to proceed in forma pauperis

[Record No. 3], “motion to receive justice” [Record No. 4], and a “motion to receive ten

million that was awarded from the United States Court at Lexington” [Record No. 5].

       Carter’s submissions are very difficult to follow. However, it appears that Carter

disagrees with decisions previously reached by this Court over eight years ago in a civil

case involving malicious prosecution claims. See Paul Carter, Jr. v. Tom Porter, et al.,

No. 5:08-cv-246-REW (E.D. Ky. 2011). But rather than appeal the Court’s Judgment to

the United States Court of Appeals for the Sixth Circuit, it seems that he pursued a separate

action in state court. [Record No. 1-1] It also appears that those state proceedings have




                                             -1-
now concluded [Record No. 1-1 at 34] and, thus, Carter is seeking further relief from this

Court. Still, Carter’s allegations are largely unintelligible.

       Carter indicates that he is suing “the United States District Court of Lexington, Ky.”

for “$50.00 million dollars,” and adds that “everyone is being charged with miscarriage of

justice & misconduct.” [Record No. 1-1 at 2] Carter claims that there has been “serious

unlawful behavior by public officers in relation to there [sic] duties and the U.S. District

Court Judge as well,” before saying, “Everyone is breaking the law.” [Record No. 1-1 at

2] He then alleges repeated violations of an unspecified “Hand Book” and claims that

unknown individuals have violated their oaths of office and/or committed perjury. [Record

No. 1-1 at 3] And these are just some of Carter’s numerous allegations.

       While the Court has reviewed Carter’s submissions, it is clear his allegations are

frivolous and devoid of merit or, at the very least, they no longer open to discussion given

that his underlying claims were resolved years ago. Thus, pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure, the Court will summarily dismiss Carter’s Complaint.

See Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (indicating that a district court may

dismiss a complaint sua sponte for lack of subject matter jurisdiction where the allegations

contained within are “totally implausible, attenuated, unsubstantial, frivolous, devoid of

merit, or no longer open to discussion.”).

       Accordingly, it is hereby ORDERED as follows:

       1. Carters’ Complaint [Record No. 1] is DISMISSED with prejudice.

       2. All pending motions are DENIED as moot.

       3. This matter is STRICKEN from the Court’s docket.

                                              -2-
Dated: October 3, 2019.




                          -3-
